Citation Nr: 0640256	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  95-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a low back 
disability.  In July 1996 the Board remanded this case.  In 
January 1999, the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, the 
Court vacated the Board's decision in April 2002, and 
remanded the case back to the Board.  

In November 2003, the Board remanded the case.  In an October 
2005 Supplemental Statement of the Case (SSOC), it was 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a low back 
disability, but the RO continued to deny the claim on the 
merits.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal regardless of 
the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Therefore, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder since the prior final decision.

In June 2006, the Board remanded this case for the veteran to 
be afforded a Travel Board hearing.  However, the veteran has 
since withdrawn that request.  

As noted in the Board's prior remand, in April 2006 the 
veteran's service representative claimed entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  This additional claim 
has not been adjudicated by the RO and is herein referred for 
appropriate action.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1977 decision, the RO denied service connection 
for a low back disability.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's May 1977 rating 
decision, bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's May 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 ((West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's May 1977 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005),West 
2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted to the extent that it is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial

In a May 1977 decision, the RO denied service connection for 
a low back disability.  The denial was on the basis that 
although the veteran was treated for back complaints during 
service, the back was normal on his discharge examination.  A 
notice of disagreement was not received within the subsequent 
one-year period.  

Prior unappealed decisions are final.  38 U.S.C.A. § 7105.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, additional evidence has been added to the 
record.  This records includes a November 2005 medical 
opinion of N.J.H., DC, who opined that the veteran's current 
low back disability could be traced back to Vietnam, and 
supporting reasons and bases were provided.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect of 
the absence of a medical nexus between post-service low back 
disability and service.  In addition, it essentially 
indicates that the veteran had a low back disability when he 
was separated from service.  

Thus, the additional evidence bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
May 1977 rating decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.




REMAND

The service medical records reflect that the veteran 
underwent several pilonidal cyst surgeries.  Thereafter, the 
veteran complained of pain in the surgical areas, to include 
in the lower back area.  With regard to the low back 
otherwise, on September 13, 1970, the veteran reported having 
lumbosacral pain and left hip pain of 48 hours' duration.  He 
indicated that it was worse that day.  Physical examination 
revealed a moderate amount spasm in the lumbosacral area on 
the left side.  The diagnosis was muscle strain with spasm.  
He was provided Robaxin and was told to use heat and a 
bedboard.  On September 18, 1970, it was noted that the 
veteran was seen in the past for lumbosacral strain and was 
given a prescription.  Physical examination revealed no 
evidence of muscle spasm.  Sensory and motor modalities were 
within normal limits.  The October 1970 discharge examination 
revealed that the spine and musculoskeletal systems were 
normal.  

A March 1977 VA examination revealed spondylolisthesis, first 
degree, L5-S1.  Private medical records in September 1992 
revealed L5 pars defect, L4-L5 intervertebral disc syndrome, 
sacrolumbar and pelvic muscle spasm, sciatic neuritis, 
weakness of the lumbar muscles, and lumbar intervertebral 
disc degeneration.  

The veteran has been afforded several VA examinations for 
evaluation of his low back.  In April 1994, the veteran was 
examined and found to have low back pain.  No medical opinion 
regarding the etiology of low back disability was provided.  
In August 1996, the veteran was again examined.  The examiner 
indicated that he could not determine the etiology of current 
low back disability.  In August 2004, the veteran was 
afforded a VA examination.  The examiner indicated that more 
time was needed to review the claims file.  

In November 2005, N.J.H., D.O. indicated that the veteran was 
first seen in that clinic in October 1981 with complaints of 
low back pain, right leg pain, neck pain, shoulder pain, 
aching spinal muscles, leg pain and numbness, and fatigue.  
The veteran reported that his initial symptoms of back, 
spinal, and leg pain occurred as a result of a fall into a 
bunker during service.  Medical findings from 1979 onward 
were discussed.  It was indicated that the L5 vertebrae was 
fractured into two pieces, separated at the pars 
interarticularis.  He stated that judging from the rate of 
traumatic spinal degeneration at his current age, this and 
the other spinal injuries could be traced back to the fall in 
the Vietnam bunker.  From that moment, the spine had been 
unstable, painful, and highly susceptible to kinetic 
instability.  He also indicated that compression deformities 
from traumatic fractures in T6, T7, T11, T12, L1, and L2 
created an added strain on the entire alignment of the spine 
and could be a component cause of other structural, 
neurological, and vascular condition.  

The Board finds that the veteran's claims file should be 
provided to a VA examiner for a medical opinion.  The 
examiner should review the pertinent records and opine as to 
whether it is as likely as not that any current back 
disability is etiologically related to the inservice muscle 
strain or any other incident during service.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this case is being remanded, the veteran should be notified 
in the VCAA notice of directives regarding a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The claims file should be sent to a VA 
examiner for a medical opinion.  The examiner 
should opine as to whether it is as likely as 
not that any current back disability is 
etiologically related to the inservice muscle 
strain or any other incident during service.  
A rationale for any opinion expressed should 
be provided and the examiner should provide 
comment on the November 2005 opinion of 
record of N.J.H., D.O.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


